Citation Nr: 0928936	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  05-04 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right thumb disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1978, and subsequently was a member of the Reserve.

This matter is before the Board of Veterans'' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The Board notes that the Veteran's original claim was 
previously remanded for further development by the Board in 
December 2006 and October 2008.


FINDING OF FACT

The Veteran has an insignificant residual of an injury to the 
tip of the right thumb.  This is not shown to cause any 
disability.  There is full motion and strength in the thumb.  
In the absence of disability there is nothing to service 
connect.


CONCLUSION OF LAW

A residual of a right thumb disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the Veteran in August 2003 and December 2006 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part the VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

It is noted that attempts to obtain service treatment 
records, other than the entrance examination, have been 
unsuccessful.  There are several copies of personnel and 
reserve records on file but repeated attempts to locate 
additional service treatment records have proved fruitless.  
Further attempts are not indicated, especially as no 
disability has been found.

Analysis

The Veteran contends he has a residual right thumb disability 
that is related to his active service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's available service medical records noted normal 
upper extremities upon entrance examination in January 1975.  
No other service medical records were available for review.  
Personnel and other records associated with Reserve duty make 
no reference to any disability of the right thumb.

Post service medical records were silent to any right thumb 
disability until September 1999.  A September 1999 x-ray of 
the right thumb revealed an old, healed fracture of the 
distal shaft.

The Veteran was afforded a hearing before the undersigned 
Veteran's Law Judge in January 2006.  The Veteran testified 
that he got his thumb smashed in a door while he was 
stationed in Germany.  He reported he saw a medic who drew 
blood out from under the nail with a needle and that x-rays 
performed showed that the thumb was chipped.

An April 2008 VA examination noted that the Veteran reported 
historically a right thumb tip injury during his military 
service.  The Veteran stated that he had decided to make a 
claim for a thumb disability about a month or two before 
filing his claim when he had trouble turning on a lamp 
switch.  The examiner stated that the Veteran did have a 
clear-cut crush injury of the right thumb tip about 30 years 
ago, as well as had a subungual collection of blood according 
to the veteran.  Examination revealed a normal thumb with 
virtually full ability to oppose the thumb to the other 
fingers.  A diagnosis of insignificant residual with 
virtually full ability to oppose the right thumb to other 
fingers was provided.

While post service treatment records indicate an 
insignificant residual right thumb disability, there is no 
objective medical evidence that the Veteran has residual 
disability.  Benefits are awarded for disability.  He reports 
occasional pain, but pain alone is not a disability.  
Moreover, other than his statement, there is no evidence that 
this is related to his active service.  Available service 
treatment records are silent to any right thumb injury.  
Furthermore, the first documentation of any residual was a 
September 1999 x-ray showing an old, healed fracture.  
Additionally, while the VA examiner noted that the injury 
appeared to have occurred about 30 years ago, there is no 
objective evidence that the injury occurred during the 
Veteran's active service.  Moreover, nothing in the Reserve 
records on file indicate any disability of the right thumb.  
It seems unlikely that he would wait so long to file a claim 
if he had disability.  He filed a claim for educational 
benefits shortly after service, but did not file any 
disability claim.  Finally there is evidence of his seeking 
to be released from some Reserve duty in 1984 due to 
residuals of an automobile accident.  A doctor indicated he 
could not perform any type of physical activity due to 
injuries, but they are not otherwise set out.

Accordingly, the evidence of record does not show that any 
residual of a right thumb injury is due to service.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for residuals of a right thumb injury was 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


